DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 8-9, and 11-12 allowed.
The following is an examiner’s statement of reasons for allowance:
Martin (US PGPub 2019/0063391) recites all the limitations of claim 1 except for “wherein the integrated member is configured so that a surface area of a surface contacting the cylinder head is larger than a surface area of a surface exposed to the combustion chamber” (See Martin ¶¶42-51). While Martin illustrates the surface areas in, for example, Fig. 2, a comparison of the surface areas cannot be drawn from the Specification or Figures. It would not be obvious to modify Martin based on any other reference. Applicant states that this feature provides the advantage of preventing overheating and enhancing cooling performance (Original Specification ¶57).
Polonowski does not teach or suggest the fuel injection nozzle hole being directly exposed within the combustion chamber and the hollow duct inlet and outlet exposed within the combustion chamber. Polonowski teaches the nozzle and ducts are within a recess in the head. Moving the nozzle and ducts would not be obvious as it would affect the functioning of the apparatus.
It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious this limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149.  The examiner can normally be reached on Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/Patent Examiner, Art Unit 3747